Detailed Action

Response to Arguments

Applicant's arguments filed 24 have been fully considered but they are not persuasive.

In regards to claim 24, the claim has not been amended by the applicant and the applicant has not provided any arguments regarding the rejection of claim 24. Therefore, it is unclear why the applicant thinks that the rejection of claim 24 is not proper. For this reason, the applicant’s arguments regarding claim 24 are not persuasive.

Applicant’s arguments with respect to claim(s) 1-23 and 25 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 1, 2, 5-6 and 8-23 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 7-8 “determining, with the processor of the RF receiver circuit, the sequence of RF channels with the RF receiver, wherein”. The phrase “with the RF receiver” is unnecessary, and it should be erased because the limitation already states that the determination is performed with the processor of the RF receiver circuit. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2, 5-6, and 8-23, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 5, the claim recites in line 3 “based on time elapsed”. The limitation of time elapsed was already defined in claim 1. Therefore, line 3 must recite “based on the time elapsed”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 8, the claim recites in line 3 “based on time elapsed”. The limitation of time elapsed was already defined in claim 1. Therefore, line 3 must recite “based on the time elapsed”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 9-13, the claim(s) is/are objected due to its/their dependency on objected claim 8.

In regards to claims 9 and 10, each of the claims recites in line 3 “based on time elapsed”. The limitation of time elapsed was already defined in claim 1. Therefore, line 3 must recite “based on the time elapsed”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 10-13, the claim(s) is/are objected due to its/their dependency on objected claim 9.

In regards to claim(s) 11-13, the claim(s) is/are objected due to its/their dependency on objected claim 10.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 5-6, 8-23 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in lines 15-16 “based on the potential channel positions”. The word “the” in front of the limitation(s) “potential channel positions” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Line 14 of the claim only defines a single potential channel position for the potential sequence. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 13-16 of the claim in the following way in order to advance prosecution: “wherein the potential sequence of RF channels comprises [[a]] potential frequencies assigned to [[a]] potential channel positions, the RF channels of the potential sequence of RF channels being sequenced based on the potential channel positions”.
Also, the claim recites in lines 25-26 “determining, with the processor, the potential channel position of the subsequent frequency for the potential sequence of RF channels based on”. The word “the” in front of the limitation(s) “potential channel position of the subsequent frequency” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “determining, with the processor, [[the]] a potential channel position of the subsequent frequency for the potential sequence of RF channels based on”.
Furthermore, the claim recites in lines 26-27 “based on the time elapsed between the first usage data and the subsequent usage data by”. The word “the” in front of the limitation(s) “time elapsed between the first usage data and the subsequent usage data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines a time elapsed between the reception of the first usage data and the reception of the subsequent usage data. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “based on the time elapsed between the reception first usage data and the reception subsequent usage data by”.

In regards to claim(s) 2, 5-6, and 8-23, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 5, the claim recites in line 1-3 “wherein the step of determining the potential channel position of the subsequent frequency for the potential sequence of RF channels based on time elapsed further comprises”. The word “the” in front of the limitation(s) “step” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 does not define the process of determining the potential channel position of the subsequent frequency as a step. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the time elapsed further comprises”

In regards to claim 8, the claim recites in line 1-3 “wherein the step of calculating the potential channel position of the subsequent frequency for the potential sequence of RF channels based on time elapsed further comprises”. The word “the” in front of the limitation(s) “step” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 does not define the process of calculating as a step. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the time elapsed further comprises”.

In regards to claim(s) 9-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claims 9 and 10, the claim has the same issues described for the rejection of claim 5 above. For this reason, the claim is indefinite.

In regards to claim(s) 10-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claim(s) 11-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 11, the claim recites in line 2 “determining the potential channel positions of the unassigned frequencies for”. The word “the” in front of the limitation(s) “potential channel positions” and “unassigned frequencies” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “determining the potential channel position[[s]] of the unassigned frequency for”.
Furthermore, the claim recites in lines 6-7 “the RF receiver to the potential frequency assigned to the potential channel position in the potential sequence of RF channels in response to determining”. Based on what is being claimed in lines 15-16 of claim 1 and based on the interpretation given to lines 13-16 of claim 1 by the examiner, it appears that there are multiple potential frequencies assigned to multiple potential channel positions. Therefore, if the examiner’s interpretation of lines 13-16 of claim 1 is correct, it would be unclear to which of the previously defined potential frequencies lines 6-7 of claim 11 are referring, and the claim would be indefinite.
Also, the claim recites in lines 6-7 “assigned to the potential channel position in the potential sequence of RF channels”, in line 8 “assigned to the potential channel position in the potential sequence of RF channels” and in line 13 “from the potential channel position”. Claims 1 and 11 define multiple potential channel positions in the potential sequence of RF channels. It is unclear to which of the previously defined potential channel positions in the potential sequence of RF channels the limitations of lines 6-7, of line 8 and of line 13 are referring. For this reason, the claim is indefinite.
The claim further recites in line 13 “the potential frequency from” and in line 14 “designating the potential frequency as”. Claim 1, 9 and 11 defines multiple potential frequencies. It is unclear to which of the previously defined potential frequencies the limitations of line 13 and line 14 are referring. For this reason, the claim is indefinite.
The examiner has interpreted lines 4-14 in the following way in order to advance prosecution: 
determining, with the processor, whether a first potential frequency is assigned to a first potential channel position in the potential sequence of RF channels;
tuning, with the tuner, the RF receiver to the first potential frequency assigned to the first potential channel position in the potential sequence of RF channels in response to determining that [[a]] the first potential frequency is assigned to the first potential channel position in the potential sequence of RF channels;
receiving, with the antenna, the usage data or a timeout;
incrementing, with the processor, a timeout counter in response to receiving the timeout; and
removing, with the processor, the first potential frequency from the first potential channel position and designating the first potential frequency as an unassigned frequency of the potential sequence of RF channels in response to the timeout counter exceeding a timeout threshold value.

In regards to claim 12, the claim recites in line 7 “to the channel position and tuning”. Claim 1 defines a plurality of channel positions. It is unclear to which of the previously defined positions the limitation of line 7 is referring. For this reason, the claim is indefinite.
Also, the claim recites in lines 7-8 “to the unassigned frequency in response”. Claim 10  and line 4 of claim 12 each define an unassigned frequency. Therefore, it is unclear to which of the previously defined unassigned frequencies the limitation of lines 7-8 is referring. For this reason, the claim is indefinite.
Also, the claim recites in lines 8-9 “is not assigned to the potential channel position in the potential sequence of RF channels” and in line 12 “from the potential channel position”. Claims 1 and 12 define multiple potential channel positions in the potential sequence of RF channels. It is unclear to which of the previously defined potential channel positions in the potential sequence of RF channels the limitations of lines 8-9, and of line 12 are referring. For this reason, the claim is indefinite.
The claim further recites in line 12 “the potential frequency from”. Claim 1, 9 and 12 defines multiple potential frequencies. It is unclear to which of the previously defined potential frequencies the limitations of line 12 are referring. For this reason, the claim is indefinite.
The examiner has interpreted lines 4-14 in the following way in order to advance prosecution: 
determining, with the processor, whether a first potential frequency is assigned to a first potential channel position in the potential sequence of RF channels;
assigning, with the processor, [[an]] a first unassigned frequency of the potential sequence of RF channels to the first potential channel position and tuning the RF receiver to the first unassigned frequency in response to determining that [[a]] the first potential frequency is not assigned to the first potential channel position in the potential sequence of RF channels;
receiving, with the antenna, the usage data or a timeout;
incrementing, with the processor, a timeout counter in response to receiving the timeout;
removing, with the processor, the first potential frequency from the first potential channel position in response to the timeout counter exceeding a timeout threshold value.

In regards to claim 13, the claim recites in line 1-3 “wherein the step of determining the sequence of RF channels based on the potential sequence of RF channels comprises a step”. The word “the” in front of the limitation(s) “step” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 does not define the process of determining the sequence as a step. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein 

In regards to claim 15, the claim recites in lines 1-2 “wherein the step of tuning the RF receiver comprises”. Claim 1 recites a process of tuning the receiver several times and for different purposes. Therefore, it is unclear to which of previously defined processes of tuning the receiver the limitations of lines 1-2 are referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the step of receiving the usage data by tuning the RF receiver comprises”.

In regards to claim(s) 16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

In regards to claim 25, the claim recites in line 20 “based on the potential channel positions”. The word “the” in front of the limitation(s) “potential channel positions” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Line 18 of the claim only defines a single potential channel position for the potential sequence. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 17-20 of the claim in the following way in order to advance prosecution: “wherein the potential sequence of RF channels comprises [[a]] potential frequencies assigned to [[a]] potential channel positions, the RF channels of the potential sequence of RF channels being sequenced based on the potential channel positions”.
Also, the claim recites in lines 23-24 “reception of the first usage data by the antenna and reception of the subsequent usage data by the antenna”. The word “the” in front of the limitation(s) “first usage data” and “subsequent usage data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “reception of [[the]] a first usage data by the antenna and reception of [[the]] a subsequent usage data by the antenna”.
Also, the claim recites in lines 25-26 “determining the potential channel position of the subsequent frequency for the potential sequence of RF channels based on”. The word “the” in front of the limitation(s) “potential channel position of the subsequent frequency” and “subsequent frequency for the potential sequence of RF channels”  means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “determining [[the]] a potential channel position of [[the]] a subsequent frequency for the potential sequence of RF channels based on”.
Furthermore, the claim recites in lines 27-28 “based on the time elapsed between the first usage data and the subsequent usage data by”. The word “the” in front of the limitation(s) “time elapsed between the first usage data and the subsequent usage data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 25 only defines a time elapsed between the reception of the first usage data and the reception of the subsequent usage data. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “based on the time elapsed between the reception first usage data and the reception subsequent usage data by”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of Mensinger et al. (US-9,801,541) and Willig et al. (US-9,082,294).

AAPA teaches that it is well known in the art a system for capturing usage data of a usage area comprising an automatic meter reading (AMR) device configured to broadcast the usage data over a sequence of radio-frequency (RF) channels via a frequency-hopping spread spectrum signal, wherein the system comprises an RF receiver [see applicant’s specification par. 0003-0004].
However, APPA does not teach that the receiver comprises an antenna and an RF receiver circuit comprising a tuner and a processor.
On the other hand, Mensinger teaches that a receiver used to receive sensor data via frequency-hopping spread spectrum signal and to relay sensor data to a remote location can comprise a processor based wireless device [col. 13 L. 21-26, col. 16 L. 59-63, col. 17 L. 4-5]. This teaching means that the receiver comprises an antenna configured to received the sensor data which in the case of APPA is usage data from the AMR device and an RF receiver circuit coupled to the antenna and comprising a processor.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mensinger’s teachings of implementing the receiver with a device comprising an antenna and a processor in the system taught by AAPA because it will permit the receiver to receive usage data from the AMR device and relay the usage data to a remote location.
The combination of AAPA and Mensinger does not teach that the receiver circuit comprises a tuner and that the processor is configured to determine the sequence of RF channels.  
On the other hand, Willig teaches that the receiver comprises a tunable receiver [col. 25 L. 26-27]. This teaching means that the receiver circuit also comprises a tuner configured to tune the antenna. Willig further teaches that the processor is configured to the sequence of RF channels [fig. 18, col. 17 L. 44-51, col. 19 L. 14-16].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Willig’s teachings of determining the sequence of RF channels at the receiver side in the system taught by the combination because it will permit the receiver to receive data from utility meters even when the sequence of RF channels is unknown by the receiver.
The combination of AAPA, Mensinger and Willig further teaches that the RF receiver can be coupled to a gateway device in order to connect to a network that permits to transmit the data to a remote location [see Mensinger fig. 2A element 102 and 104]. This teaching means that the system comprises a gateway device coupled to the RF receiver. The combination further teaches that the gateway is configured to transmit the usage data to a user computing device [see Mensinger col. 7 L. 46-50, col. 8 L. 28-33, fig. 2A element 114 A].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mensinger’s teachings of having a gateway that couples to the receiver in the method taught by the combination because it will permit the receiver to transmit data to a remote location via a network that the receiver cannot connect directly and to have access to the usage data at a remote location.

Allowable Subject Matter

Claim(s) 1 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 25, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: determining a potential sequence of RF channels based on potential bubble-up times, wherein the potential sequence of RF channels comprises [[a]] potential frequencies assigned to [[a]] potential channel positions, the RF channels of the potential sequence of RF channels being sequenced based on the potential channel positions, wherein the processor is configured to determine the potential sequence of RF channels by: determining, with the processor, a time elapsed between reception of [[the]] a first usage data by the antenna and reception of [[the]] a subsequent usage data by the antenna; and determining [[the]] a potential channel position of [[the]] a subsequent frequency for the potential sequence of RF channels based on the time elapsed between the reception first usage data and the reception subsequent usage data by calculating the potential channel position of the subsequent frequency based on the time elapsed to produce a calculated channel position for the potential sequence of RF channels; and determining the sequence of RF channels based on the potential sequence of RF channels.

In regards to claim 1, the claim would be allowable for the same reasons provided for claim 25.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685